              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:18-cr-00070-MR-DLH


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                      ORDER
                                )
FELIPE DE JESUS VILLAFRANCA,    )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Government’s Motion to

Dismiss [Doc. 10].

     For the reasons stated in the Government’s Motion, and for cause

shown,

     IT IS, THEREFORE, ORDERED that the Government’s Motion [Doc.

10] is GRANTED, and Counts One and Two of the Bill of Indictment in this

case are hereby DISMISSED.

     IT IS SO ORDERED.
                             Signed: October 8, 2018
